Citation Nr: 9925288	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
reaction, currently evaluated at 30 percent disabling.

2.  Entitlement to a permanent and total disability rating 
for pension purposes. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to an increased rating for 
an anxiety reaction, and entitlement to a permanent and total 
disability rating for pension purposes. 

In June 1996, the Board remanded the issue to the RO for 
further development.  The Board notes that the veteran failed 
to report for multiple VA examinations. Accordingly, the 
requested developments have been accomplished to the extent 
possible and the case is now ready for appellate review.

The appellant has raised the issue of secondary service 
connection for cardiovascular disease.  That issue has not 
been developed for appellate review or otherwise considered 
by the RO.  The issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's anxiety disorder does not produce more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, or more than definite impairment 
in the ability to establish or maintain effective and 
wholesome relationship.

3. The veteran was born in July 1924, has variously reported 
a 5th grade and an 8th grade education, and has work 
experience primarily as a service station attendant, but was 
also a mail carrier in the late 1950s to early 1960s.

4.  The veteran is currently rated for the following: anxiety 
reaction, evaluated at 30 percent disabling; scar, left 
cornea, amblyopia, shell fragment wound, left leg, both rated 
0 percent disabling; and status post cerebral vascular 
accident with mild right arm and right leg hemiparesis, both 
evaluated at 10 percent disabling.  These conditions result 
in a combined nonservice-connected disability rating of 40 
percent as assigned by the RO.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

6.  The veteran's disabilities are not shown to permanently 
preclude him, individually, from engaging in substantially 
gainful employment, consistent with his age, education, and 
occupational history based on the evidence now of record. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9400 (1996) (1998).

2.  Based on the evidence currently on file the veteran does 
not have permanent and total disability which would preclude 
an average person from engaging in substantially gainful 
employment and he is not individually precluded from 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 4.15, 4.16, 4.17, 4.19, 4.20 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

I.  Entitlement to an Increased Rating for An Anxiety 
Reaction

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings for the 
disabilities on appeal are warranted.  

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that there is 
no basis upon which to conclude that the earlier version of 
the pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the time 
applicable. 

The RO has rated the veteran's anxiety reaction under DC 
9400.  The pre-change or "old" criteria will be utilized 
for the short period between the time the veteran filed his 
claim and when the new regulations became effective.  Under 
the old criteria, general anxiety was evaluated 30 percent 
disabling where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was for 
assignment where the symptoms were less than those for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, DC 9400 (1996).  

Former DC 9400 also provided that a 50 percent evaluation was 
warranted for anxiety where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9400 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  See Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  This 
definition applies to the claim for the period during which 
the "old" criteria pertain.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for anxiety reaction 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9400 (1998).

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Historically, the RO granted entitlement to service 
connection for an anxiety reaction by rating decision dated 
in August 1945 and assigned a 50 percent evaluation.  By 
rating decision dated in July 1948, the evaluation was 
reduced to 30 percent and has remained there since that time.  
In June 1991, the veteran filed a claim for an increased 
rating.  

In an August 1991 VA mental disorders examination report, the 
veteran related that he suffered a stroke in February 1991 
which had left him with weakness in his right leg, arm, and 
shoulder.  He had retired five years previously as a service 
station attendant and reportedly had been living on Social 
Security benefits.  He observed that he was wounded in combat 
in Italy which left him with a chronic injury to his left 
eye.  He indicated that he retired because of his nerves and 
his eye was hurting him all the time.  He stated that he had 
a 5th grade education.  Complaints included difficulty 
sleeping, frequent headaches, shakiness, lack of get-up-and-
go, loss of strength, and dreams about his war time 
experiences which gave him headaches, trouble digesting food, 
and frequent viral infections.  Mental status examination 
revealed that he was alert, rational, lucid, and well 
oriented.  Affect and mood were appropriate.  The final 
diagnoses included generalized anxiety disorder, adjustment 
disorder with anxious mood, and sequelae of cerebral vascular 
accident.

In a June 1992 outpatient treatment note, the veteran 
complained of increased depression.  A history of the prior 
stroke was noted and the veteran related that he had pretty 
much all of his function back.  He was noted to have normal 
grip strength in his hand, a normal gait, and normal speech.  
The examiner related that the veteran had "unfortunately" 
been placed on Serapees for blood pressure control and it was 
"no great surprise" that the veteran had become severely 
depressed on the medication regime, and there was still poor 
blood pressure control.  Mental status examination revealed 
that the veteran was casually dressed and neatly groomed.  
His thought content centered very heavily on depression and 
his desire to obtain a disability rating from VA.  The 
examiner noted that the veteran was practically obsessed on 
that point to the point of being almost annoying.  

The veteran complained of intermittent anxiety but did not 
describe any classic panic attacks.  The examiner noted no 
organic or psychotic symptoms.  The veteran reported re-
awakening insomnia, loss of energy, chronic exhaustion, 
anorexia, and weight loss and subjective depression with 
recurrent crying spells and a tendency to isolate himself.  
The diagnostic impression was major depression, moderate 
severity without psychotic features, and possible PTSD.  The 
examiner concluded that the veteran's primary problem was 
that he had a mild chronic dysthymia which had been thrown 
into a full-blown major depression by use of Serapees.

In an August 1992 VA mental disorders examination report, the 
veteran related the stroke in February 1991 and had paralysis 
of his right arm, leg, chest, and mouth so that it made 
eating difficult.  He had to increase his blood pressure 
medication to control his hypertension and was hoping for a 
raise in his pension because of his impaired physical 
condition.  He related that the pension was due to his nerves 
which had gotten increasingly worse through the years.  He 
complained of indigestion, frequent bouts of diarrhea, an 
inability to sleep at night, dizziness, and difficulty 
swallowing.  Mediations included Elavil and Pamelor, plus an 
antihypertensive.  He reported that he had an 8th grade 
education and quit school when he was 16 years old, after 
repeating several grades.

Mental status examination revealed that the veteran was in no 
acute physical distress.  He walked with a slight limp but 
there was no obvious paralysis of the arm or legs.  He was 
dressed appropriately and clean shaven.  He talked 
spontaneously and answered all questions fully and completely 
to the best of his ability.  He had numerous somatic 
complaints, mainly involving his gastrointestinal tract and 
arms and legs.  Speech was somewhat pressured and there was 
no evidence of a psychotic condition.  He was well oriented 
and could so simple additions and subtractions, but could not 
do serial sevens and was extremely concrete in his 
interpretation of proverbs.  He was able to manage his 
financial benefits, including VA, civil service retirement, 
and social security.  The clinical impressions included 
generalized anxiety disorder, somatization disorder, 
psychological factors affecting physical condition, and 
borderline intellectual function.  

In a January 1993 statement, G.H. Nangester, M.D. (retired) 
related a statement made by L.C. Almon, a probate judge, 
prior to Judge Almon's death, that the veteran's nervous 
condition made him unable to hold down regular employment 
thus causing the veteran to obtain different jobs.  Dr. 
Nangester indicated that he had treated the veteran for 
several years prior to the letter and no improvement was 
noted.  VA outpatient treatment notes reveal that the veteran 
continued to complain of insomnia, had various somatic 
complaints, and was having problems with medication 
compliance.  The diagnosis was primarily chronic dysthymia 
with somatic preoccupation, but more recently included PTSD 
and chronic anxiety.  

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent under 
the old criteria for the period prior to November 7, 1996, 
for the veteran's anxiety is not in order.  First, although 
he has not worked for a number of years, his industrial 
impairment, vis-a-vis his psychiatric disability, appears to 
be no more than definite.  Specifically, the claims file 
suggested that one of his primary problems with the effect a 
certain medication had on his psychiatric disability, rather 
than an increase in the psychiatric disability itself.  
Further, a 50 percent evaluation under the old criteria 
required the reliability, flexibility, and efficiency levels 
to be so reduced as to result in considerable industrial 
impairment.  In this case, the veteran was alert and oriented 
when examined, was noted to be able to live independently, 
and was in no acute distress.  Thus, the evidence does not 
show that a 50 percent evaluation is in order under the old 
criteria.  

Similarly, a 50 percent evaluation is not warranted under the 
new criteria.  Specifically, there is no evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  He has been noted to be oriented to time, 
place, and person, and was without evidence of psychosis, 
delusions, or hallucinations.  

Although he appears to be on psychiatric medication, the 
Board also notes that the veteran has not been hospitalized 
for any psychiatric disability.  Moreover, recent outpatient 
treatment records show only complaints of insomnia, various 
somatic complaints, and problems with medication compliance.  
However, the evidence does not support the requirements of a 
50 percent evaluation.  Therefore, the Board concludes that 
the veteran's service-connected anxiety is appropriately 
compensated by the assignment of a 30 percent disability 
evaluation.  Accordingly, the Board finds that the schedular 
criteria for a rating in excess of the currently assigned 30 
percent disability evaluation are not met.    

II.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes

A veteran of a period of war is eligible to receive a pension 
for non-service-connected disability if the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a) 
(West 1991 & Supp. 1999).  This provision sets up a two-part 
test for pension entitlement.  First, the veteran must have 
served for ninety (90) days or more during a period of war.  
In this case, the veteran meets the first part of this test, 
inasmuch as he had qualifying wartime service during WWII.  

The second part of the test requires that the veteran be 
permanently and totally disabled from disabilities not the 
result of willful misconduct.  38 U.S.C.A. §§ 1521(a), (j) 
(West 1991 & Supp. 1999).  Permanent and total disability can 
be shown in one of two ways.  First, a veteran is permanently 
and totally disabled if he or she suffers from a disability 
which would render it impossible for the average person with 
the same disabilities to follow substantially gainful 
employment and it is reasonably certain that such disability 
will continue throughout the veteran's life.  38 U.S.C.A. § 
1502 (West 1991 & Supp. 1999); 38 C.F.R. § 3.340 (1998).  
This is an objective standard, based on criteria in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
second method, the subjective or "unemployability" test will 
be discussed below.

Objective Standard or Average Person Test,
 Based on Schedule for Rating Disabilities

Turning first to the "objective" standard, a veteran is 
eligible to be rated permanently and totally disabled for 
pension purposes if he or she meets the schedular criteria in 
38 C.F.R. Part 4.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (1998).  A veteran is also entitled to a finding 
of total disability where the schedular rating is less than 
100 percent if application of the schedular criteria shows 
that the veteran has one disability rated 60 percent or more 
or two or more disabilities, with one disability rated at 40 
percent or more and other ratings bringing the combined 
evaluation to 70 percent or more, and the veteran is 
unemployable.  38 C.F.R. § 4.16(a) (1998).  In determining 
the required 60 or 40 percent ratings, provisions in § 
4.16(a)(1) through (5) are applicable and provide that the 
following will be considered as one disability: (1) those 
affecting one or both upper or one or both lower extremities, 
including the bilateral factor; (2) those of common etiology 
or single accident; (3) those affecting a single body system; 
(4) those incurred in action; or (5) those incurred as a 
prisoner of war.  Id.  These provisions apply to claims for 
pension benefits.  38 C.F.R. § 4.17 (1998).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or a single disability at 40 
percent, or a combination of disabilities rated at 70 
percent.  Specifically, as determined by the RO, the 
veteran's disabilities include: anxiety reaction, evaluated 
at 30 percent disabling; scar, left cornea, amblyopia, shell 
fragment wound, left leg, both rated 0 percent disabling, and 
status post cerebral vascular accident with mild right arm 
and right leg hemiparesis, evaluated at 10 percent disabling 
each.  These conditions result in a combined disability 
rating of 40 percent as assigned by the RO.  Thus, the 
veteran does not meet the schedular criteria for a total 
disability, unless the assigned ratings are in error.  As 
discussed in detail below, the medical evidence of record 
reveals that the veteran's current ratings are accurate.  

ANXIETY REACTION

The veteran's service-connected anxiety reaction is rated at 
30 percent disabling.  As discussed in detail above, the 
Board finds that a current increase is not in order and the 
30 percent rating is appropriate.

SCAR, LEFT CORNEA

The veteran's service-connected left cornea scar is rating 
under DC 6009.  Under DC 6009, a chronic unhealed eye injury 
is to be rated for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, DC 6009 (1998).

In this case, the only medical record associated with the 
claims file is an August 1993 VA ophthalmology treatment 
note, where the examiner reported that it was the veteran's 
first visit.  A past medical  history of corneal laceration, 
left eye, was noted.  A physical examination showed that the 
veteran's vision was corrected to 20/20.  The clinical 
assessment was emmetropia, presbyopia, older corneal scar, 
left eye, and benign choroidal nevus, left eye, stable.  
There was no change in the treatment and the plan included 
monitoring.  

Based on the above, the Board finds that a noncompensable 
evaluation for a left corneal scar is appropriate.  First, 
there is no evidence of impairment of visual acuity as 
evidenced by the corrected vision to 20/20.  Further, the 
veteran has not reported difficulty with pain, rest-
requirements, or episodic incapacity.  Finally, there is no 
evidence of active pathology.  Therefore, a noncompensable 
evaluation is appropriate for a left corneal scar.

AMBYLOPIA

The veteran's nonservice-connected amblyopia is rated under 
DC 6009-6079 for eye injury and impairment of central visual 
acuity.  As noted above, there is no evidence of impaired 
vision; therefore, a compensable evaluation is not warranted.

SHELL FRAGMENT WOUND, LEFT LEG

The veteran's nonservice-connected shell fragment wound of 
the left leg is rated under DC 7805.  Under 7805, scars are 
rating on the limitation of function of the part affected.  
Based on the medical evidence contained in the file, the 
Board finds no basis on which to grant a compensable 
evaluation for a shell fragment wound of the left leg.  
Significantly, no examiner has made any finding with respect 
to the veteran's left leg wound, nor has the veteran 
complained of any problems with a left leg scar.  Therefore, 
there is no evidence that a left leg scar has caused a 
functional limitation of the veteran's left leg and a 
noncompensable evaluation is appropriate.

STATUS POST CEREBRAL VASCULAR ACCIDENT WITH MILD RIGHT ARM 
AND RIGHT LEG HEMIPARESIS

The veteran is rated under DC 8008-8512 for nonservice-
connected hemiparesis of the right arm.  Under DC 8008, a 
thrombosis of the brain vessels is to be rated 100 percent 
disabling for the first six months; thereafter, the residuals 
are rated with a minimum of 10 percent warranted.  Under DC 
8512, complete paralysis of lower radicular group, including 
intrinsic muscles of the hand and some or all of the flexors 
of the wrist and fingers are paralyzed (substantial loss of 
use of hand) will be assigned a 70 percent evaluation for the 
major arm.  Severe incomplete paralysis will be assigned a 50 
percent evaluation.  A 40 percent evaluation is warranted for 
moderate incomplete paralysis, and a 20 percent evaluation 
will be assigned for mild incomplete paralysis.

The veteran is rated under DC 8521 for nonservice-connected 
hemiparesis of the right leg.  Under DC 8521, complete 
paralysis of the external popliteal nerve (common peroneal), 
including foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes will be assigned a 40 percent 
evaluation.  Severe incomplete paralysis will be assigned a 
30 percent evaluation.  A 20 percent evaluation is warranted 
for moderate incomplete paralysis, and a 10 percent 
evaluation will be assigned for mild incomplete paralysis.

The Board further notes that cerebral arteriosclerosis is 
rated under DC 8046.  Under DC 8046, purely neurological 
disabilities, such as hemiplegia, cranial nerve paralysis, 
etc., due to cerebral arteriosclerosis will be rated under 
the diagnostic codes dealing with such specific disabilities, 
with citations of a hyphenated diagnostic code.  The ratings 
under code 8046 apply only when the diagnosis of cerebral 
arteriosclerosis is substantiated by the entire clinical 
picture and not solely on findings of retinal 
arteriosclerosis.

Statements submitted by James W. Hunter, M.D. and Kurt E. 
Chandler, M.D. dated in April and May 1992 reflect that the 
veteran had weakness and decreased motor function in the 
right leg and had had a stroke with right hemiparesis and 
bilateral carotid stenosis.  He had apparently undergone left 
and right carotid endarteriectomies in early 1991.  The 
prognosis was fair, stable, with no chance of significant 
improvement noted.  In a June 1992 VA outpatient treatment 
note with respect to the veteran's neuropsychiatric disorder, 
a history of the prior stroke was noted and the veteran 
related that he had pretty much all of his function back.  He 
was noted to have normal grip strength in his hand, a normal 
gait, and normal speech.  In contrast, in July 1992, Dr. 
Hunter indicated that the veteran showed no functional 
improvement in right hemiparesis of arm and left.  

In an August 1992 VA general medical examination report, the 
veteran related a history of a stroke in February 1991 with 
residual right sided weakness, sleep disturbance, difficulty 
with gait, and prolonged standing and walking.  Medications 
included Nortriptyline, Aspirin, and Maxzide.  Physical 
examination revealed that he was 5'10" tall and weighed 165 
pounds.  He was pleasant, well developed, and in no acute 
distress.  He ambulated without difficulty.  Extremities 
showed full range of motion, grip strength of 3/5 in the 
right, and difficulty approximating his thumb to all fingers.  
Left side was intact.  He could stand on heels and toes and 
could attempt a half-knee bend.  His gait was normal.  The 
clinical impressions included hypertension, controlled on 
medication, status post cerebral vascular accident with mild 
right hemiparesis, functionally stable, and degenerative 
arthralgias with pain.

In a January 1993 letter, Dr. Chandler indicated that the 
veteran had undergone bilateral carotid endarteriectomies for 
carotid stenosis and was disabled and not able to perform any 
work duties.  Additional medical records show treatment for 
hypertension, ankle swelling, headaches, dizziness, and 
cough.  In an August 1996 letter, Stephen P. Suggs, M.D. 
related that he had treated the veteran in July 1996 for 
numbness and burning in his lower legs and feet and felt that 
this would cause some disability for the veteran and 
requested consideration for an increase in benefits.  In May 
1998, Dr. Suggs submitted another nearly identical letter 
requesting additional benefits on the veteran's behalf.

Based on the above evidence, the Board finds that greater 
than 10 percent evaluations for status post cerebral vascular 
accident with mild right arm and right leg hemiparesis are 
not warranted.  With respect to the veteran's right arm 
hemiparesis, the Board notes that the most recent VA general 
medical examination report showed that the veteran had some 
diminished grip strength on the right.  Nonetheless, 
extremities showed full range of motion and the veteran could 
approximate his thumb to all fingers, although he had 
difficulty doing so.  Because the veteran has use of the 
muscles in his hands, wrists, and fingers, the Board can find 
no basis on which to assign a higher than 10 percent 
disability rating.  The record clearly establishes that the 
veteran has experienced weakness in his right hand as a 
result of a stroke; however, the Board concludes that the 
veteran's right arm hemiparesis is appropriately compensated 
by the currently-assigned 10 percent disability evaluation.  

With respect to the veteran's right leg hemiparesis, the 
Board notes that the veteran complained of numbness and 
burning in his lower legs and feet.  However, in the most 
recent VA examination report, the veteran ambulated without 
difficulty, had full range of motion, could stand on heels 
and toes, and could attempt a half-knee bend.  His gait was 
also reported as normal.  The Board also points out that the 
currently-assigned 10 percent rating contemplates mild 
incomplete paralysis of the external popliteal nerve.  
Therefore, there is no evidence of moderate incomplete 
paralysis and no basis on which to assign a greater than 10 
percent disability evaluation.

In conclusion, the ratings resulting in a combined 40 percent 
disability rating are appropriate, and the veteran does not 
meet the objective criteria for total disability.  
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes on an objective basis is not 
warranted.

Subjective Standard or Unemployability Test

The regulations also specify criteria for a finding that a 
disability is permanent.  A person is to be considered 
"permanently" disabled when found to be unemployable as a 
result of a disability or disabilities reasonably certain to 
last throughout the claimant's life.  38 U.S.C.A. § 1502(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340(b), 4.15 (1998); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  VA 
regulations also provide that the presence of certain 
disabilities may provide a basis for permanent and total 
disability.  38 C.F.R. § 3.340(b) (1998).  Totally 
incapacitating diseases and injuries of long-standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  Id.  The veteran implies that his disabilities are 
permanent because he has been unable to work for many years.  
Because the medical evidence does not establish whether all 
his conditions are or are not permanent, the Board will 
assume for purposes of this decision that all the 
disabilities are permanent, without so conceding.

A veteran who does not have a schedular total disability and 
does not meet the objective ("average person") standard for 
total disability under 38 C.F.R. § 4.16 may nevertheless be 
awarded pension if he or she meets extra-schedular rating 
standards of unemployability by reason of his or her 
disabilities, age, occupations background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (1998); Block v. Brown, 7 
Vet. App. 343 (1994).

The veteran was born in July 1924.  He has variously reported 
a 5th grade and an 8th grade education.  He had worked 
primarily as a service station attendant but was also a mail 
carrier in the late 1950s to early 1960s.  His current 
disabilities include an anxiety reaction, a left corneal 
scar, amblyopia, shell fragment wound, left leg, and status 
post cerebral vascular accident with mild right arm and right 
leg hemiparesis.  The veteran related that he last worked in 
approximately 1986, five years prior to his stroke in 1991.

In order to establish entitlement to a permanent and total 
rating for disability purposes, the veteran must establish 
that he is unable to engage in substantially gainful 
employment as a result of permanent disability not due to 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1999).  In his appeal, he claimed that his disabilities 
prevented him from working.  The evidence does not show that 
he had sought other employment.  Being unemployed is not 
synonymous with being unemployable.  Here it is not shown 
that he is, under the criteria, unable to find some 
employment due to his disabilities.

The veteran's eye, leg, arm, and psychiatric disorders, alone 
and in combination are not, in the Board's determination, so 
severely disabling as to render the average 70-75 year old 
person unable to secure and follow substantially gainful 
employment, nor does the evidence of record reflect that 
these conditions would render him individually unable to 
follow a substantially gainful occupation.  Specifically, the 
veteran has no visual impairment, is ambulatory, well-
developed, and well nourished, has no impediment with 
walking, has full range of motion of his extremities, and is 
well oriented.  Although he complains of a nervous condition, 
it appears that he is reasonably controlled by medication, 
and can manage his own funds.

In sum, the Board concludes that the weight of the evidence 
shows that the veteran does not have permanent and total 
disability which would preclude an average person from 
engaging in substantially gainful employment nor is he 
individually precluded from substantially gainful employment 
because of permanent disability not the result of willful 
misconduct.  Accordingly, entitlement  to a permanent and 
total disability rating for pension  purposes is not 
warranted. 

Finally, the Board notes that the veteran's service 
representative has asserted that the issues need remanded 
under Stegall because Social Security Administration records 
were not obtained.  The Board is aware of its obligation to 
ensure that the RO complies with its directives and 
compliance is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
In this case, the Board notes that the RO specifically asked 
the veteran by letter dated in July 1996 if he was receiving 
disability benefits from the Social Security Administration.  
By correspondence received in August 1996, he indicated that 
he was not and had never drawn disability benefits from the 
Social Security Administration.  Thus, the veteran himself 
has denied receiving disability benefits from the Social 
Security Administration and there is no need to remand the 
claims for those records.  

Further, it is noted that this determination is based on the 
evidence of record.  The appellant was offered several 
opportunities to appear for an examination, and he repeatedly 
failed to report.  He has not indicated a willingness to 
appear for an examination, and as such, the claim is denied 
and further remand development is not indicated at this time.


ORDER

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated at 30 percent disabling, is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

